         Case 1:96-cv-08414-KMW Document 7846 Filed 04/30/21 Page 1 of 3




United States District Court
Southern District of New York
------------------------------------------------------------------ x

ELSA GULINO, MAYLING RALPH, PETER WILDS,
and NIA GREENE, on behalf of themselves and
all others similarly situated,
                                                                         NOTICE OF APPEAL
                                           Plaintiffs,
                                                                          1:96-cv-08414-KMW
                          - against -

THE BOARD OF EDUCATION OF THE CITY SCHOOL
DISTRICT OF THE CITY OF NEW YORK,

                                          Defendant.

------------------------------------------------------------------ x
         Notice is hereby given that the defendant in this action appeals to the United

States Court of Appeals for the Second Circuit from the judgment of the United

States District Court for the Southern District of New York (Wood, J.) entered on

April 8, 2021 under Rule 54(b) of the Federal Rules of Civil Procedure as to plaintiff

class member Mary Marks and titled “Judgment for Mary Marks”

(ECF No. 7658)

Dated:       New York, New York
             April 28, 2021
                                                             JAMES E. JOHNSON
                                                             Corporation Counsel
                                                             of the City of New York


                                                     By:     /s/ Kevin Osowski
                                                             Senior Counsel, Appeals Division
                                                             100 Church Street
                                                             New York, New York 10007
                                                             212-356-5043
                                                             kosowski@law.nyc.gov
To: Counsel of Record (by ECF)
         Case 1:96-cv-08414-KMW Document 7846
                                         7658 Filed 04/30/21
                                                    04/01/21 Page 2
                                                                  1 of 3
                                                                       2




SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------   x
ELSA GULINO, MAYLING RALPH, PETER WILDS,                                 :
and NIA GREENE, on behalf of themselves and all others                   :
similarly situated,                                                      :   96 Civ. 8414 (KMW)
                                                                         :
                                   Plaintiffs,                           :
                                                                         :
                   - against -                                           :   [PROPOSED]
                                                                         :   JUDGMENT
THE BOARD OF EDUCATION OF THE CITY                                       :   FOR
                                                                         :   MARY MARKS
SCHOOL DISTRICT OF THE CITY OF NEW YORK,
                                                                         :
                                    Defendant.                           :
----------------------------------------------------------------------   x


WHEREAS, the Court certified a remedy-phase class of Plaintiffs (See Gulino v. Bd. of Educ. of
the City Sch. Dist. of the City of N.Y., Opinion and Order, No. 96-cv-8414, [ECF No. 386]), and
Mary Marks (“Claimant”) is a member of that class;

WHEREAS, the Court appointed a Special Master (See May 20, 2014 Order of Appointment,
[ECF No. 435]; November 12, 2014 Second Amended Order of Appointment, [ECF No. 524]) to
hear, among other things, demands for damages;

WHEREAS, the Special Master made, and the Court adopted, Classwide Conclusions of Law,
[ECF Nos. 999, 1008]);

WHEREAS, the Board of Education of the City School District of the City of New York
(“BOE”) and Plaintiffs entered into, and the Court so ordered, a Stipulation of Classwide Facts &
Procedures, [ECF No. 1009];

WHEREAS, the BOE and Plaintiffs entered into, and the Court so ordered, a Fifth Supplemental
Stipulation Concerning Admissibility of Exhibits, which attached a Fifth Supplemental Index of
Exhibits (collectively referred to as the “Classwide Exhibits”) filed with the Court, [ECF No.
5942];

WHEREAS, Plaintiffs and the BOE executed a Fifth Stipulation Regarding Expedited Class
Members dated December 28, 2020, and have prepared the annexed Findings of Fact and
Conclusions of Law for Mary Marks, which the Special Master recommends that the Court
adopt;

WHEREAS, the Special Master recommended, and the parties agreed with the Special Master’s
recommendation, that the Court certify this judgment as final and appealable pursuant to Federal
Rule of Civil Procedure 54(b);




                                                         1
       Case 1:96-cv-08414-KMW Document 7846
                                       7658 Filed 04/30/21
                                                  04/01/21 Page 3
                                                                2 of 3
                                                                     2




IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the annexed Findings of Fact
and Conclusions of Law for Mary Marks (Exhibit 1) is adopted;

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Mary Marks will have
judgment against the BOE as follows:

   1. Backpay in the amount of $1,332;

   2. LAST Fees in the amount of $140;

   3. Pre-judgment interest calculated to be $297; and

   4. Pension-related relief pursuant to the terms of the Court’s Order dated December 17,
      2018 (Pension Stipulation & Order, [ECF No. 1014]).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Mary Marks will be entitled
to the following non-monetary relief:

   1. The BOE is ordered to amend its internal service, salary, payroll, and human resources
      systems as follows:
           a. Incorporate the “Pension Inputs” detailed in Paragraph 4 of Exhibit 1;

           b. Incorporate Mary Marks’s counterfactual monthly service history, as listed on
              Exhibit A to the Stipulation Regarding Mary Marks; and

           c. Grant Mary Marks retroactive seniority based on her counterfactual monthly
              service history, as described in Paragraph 4 of Exhibit 1.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court adopts the Special
Master’s recommendation that this judgment be certified as final and appealable pursuant to
Federal Rule of Civil Procedure 54(b) and expressly determines that there is no just reason for
delay for the reasons stated in the Special Master’s Report and Recommendation.

This Judgment Entry is certified and entered by the Court pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure.

       4/1/21
Dated:_______                                       ENTERED
                                                       /s/ Kimba M. Wood
                                                    ______________________




                                               2
